Exhibit 10.1
 
[logo1.jpg]


 
 
October 29, 2018
 
Ms. Donna Noce Colaco


Via electronic mail


Dear Donna,


This letter confirms the offer of employment with Pier 1 Services Company (the
“Company”), a subsidiary of Pier 1 Imports, Inc., for the position of Executive
Vice President, Chief Customer Officer in Fort Worth, Texas, effective December
3, 2018 (“Start Date”) pursuant to the terms of the Employment Term Sheet
attached hereto as “Exhibit A” and made a part hereof.  The position reports to
the President and Chief Executive Officer at a starting base salary of $700,000
per year ($26,923.07 bi-weekly), subject to required withholdings for applicable
taxes and voluntary pay deductions.
 
This offer of employment is contingent upon the completion, receipt and review
of all references and background checks currently underway, each subject to the
Company's approval and approval of the Employment Term Sheet by the Compensation
Committee and the Board of Directors of Pier 1 Imports, Inc.
 
You represent and warrant to the Company that (a) as of the Start Date with the
Company, you are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction that would result in any
restriction on your ability to accept and perform this or any other position
with the Company or any of its affiliates, and (b) you are not (i) a member of
any board of directors, board of trustees or similar governing body of any
for-profit, non-profit or not-for-profit entity, or (ii) a party to any
agreement, written or oral, with any entity under which you would receive
remuneration for your services, except as disclosed to and approved by the
Company in advance of the Start Date. You agree that you will not (A) become a
member of any board or body described in clause (b)(i) of the preceding sentence
or (B) become a party to any agreement described in clause (b)(ii) of the
preceding sentence, in each case without the prior written consent of the
Company, such consent not to be unreasonably withheld. Further, you agree you
will not disclose or use, in violation of any obligation of confidentiality, any
information that you acquired as a result of any previous employment or
otherwise.
 
If this letter and the attached Employment Term Sheet correctly sets forth your
understanding of the Company’s offer of employment, then please sign where
indicated below to acknowledge your acceptance and return a copy to me.
 
Sincerely,
 
Pier 1 Services Company
By: Pier 1 Holdings, Inc., its managing trustee


By: /s/ Christine Murray
Christine Murray, Senior V.P. – Human Resources
and Chief Human Resources Officer


Agreed to:


/s/ Donna Noce
Colaco                                                                                                                                                         
November 2, 2018
_______________________________________                                                                                                                              ____________________________
Donna Noce
Colaco                                                                                                                                                                         Date


cc: Alasdair James
 

--------------------------------------------------------------------------------

 
EXHIBIT “A”


EMPLOYMENT TERM SHEET


This term sheet summarizes the principal terms and conditions of the proposed
employment of Donna Noce Colaco (“Executive”) by Pier 1 Services Company
(“Company”), effective upon the Start Date as defined in the attached letter.




Position
 
Executive Vice President, Chief Customer Officer
 
Office Location
Company Headquarters, Fort Worth, Texas
 
Duties and Reporting
Relationship
 
Duties commensurate with position, reporting directly to President and Chief
Executive Officer.
Base Salary
$700,000 per year, subject to annual review by the Compensation Committee.
 
Sign on Bonus
$300,000 payable upon completion of 60 days of employment; subject to pro rata
clawback in the event Executive voluntarily leaves the Company or is terminated
for Cause (as defined in the Executive Agreement referenced below) within 12
months following commencement of employment.
 
Annual Short-Term
Incentive
Participation in the Company’s annual cash incentive program at 125% upon
commencement of employment through the remainder of FY19 and through all of
FY20, and then in FY21 at a level commensurate with other senior officers as
determined annually by the Compensation Committee.
 
Initial Time-Vesting
Stock Award
One-time grant of restricted stock having a value equal to $600,000, granted
upon commencement of employment.  Vests in equal annual installments on the
second and third anniversaries of the grant date, subject to Executive’s
continued employment with the Company.
 
Annual Long-Term
Incentive
Long-term incentive award having a target value equal to $700,000 (100% of base
salary) based on FY20 LTI plan design (TBD) and granted commensurate with FY20
LTI grant.
 
Future Equity
Awards
 
Eligible for grants of stock awards under the Company’s Long-Term Equity
Incentive Plan at a level commensurate with other senior officers. Future fiscal
long-term equity incentive plans are subject to Compensation Committee and Board
of Directors authorization and approval.
 

 

--------------------------------------------------------------------------------

 
Executive Agreement
The Company and Executive will enter into an Executive Agreement providing for
12 months of salary continuation in the event Executive’s employment with the
Company is terminated by the Company without Cause or by Executive for Good
Reason (each as defined in the Executive Agreement).
 
Non-Compete, Non-
Solicitation and Non-
Disclosure
Subject to non-compete, non-solicitation and confidentiality provisions for a
period of one year following termination of employment.
 
Group Insurance
Plan
Eligible to participate in Company broad-based health and welfare plans,
long-term disability, dental insurance, accident insurance, vision and life
insurance, and a prescription drug plan. Subject to terms of plans.
 
Pier 1 will reimburse Executive for COBRA costs pending eligibility for Pier 1’s
welfare benefit plans.
 
Stock Purchase Plan
Eligible to purchase Pier 1 Imports, Inc. common stock through contributions of
up to 20% of eligible compensation, plus Company matching contributions of 25%
of amounts contributed. Subject to terms of plan.
 
Deferred
Compensation Plan
Eligible participation includes company matching contributions equal to 100% of
the first 1% of eligible compensation deferred and 50% of the next 4% of
eligible compensation deferred. Subject to terms of plan.
 
40l(k) Retirement
Plan
Eligible participation includes company matching contributions based on pre-tax
contributions to the plan equal to 100% of the first 1% of eligible compensation
to the plan and 50% of the next 4% of eligible compensation contributed to the
plan. Subject to terms of plan.
 
Relocation
Up to $90,000 in accordance with the Company's standard relocation policy.
 
Vacation
Two weeks of vacation granted upon Start Date. Four weeks of vacation granted on
the first day of FY20 (3/3/19).
 
Merchandise
Discount
25% discount on all Pier 1 Imports merchandise, subject to Associate Discount
Policy.
 





-END-